Title: To George Washington from Silas Deane, 22 August 1778
From: Deane, Silas
To: Washington, George


          
            Dear sir
            Philadelphia Augst 22d 1778.
          
          I wrote you by Col. Bannister, which Letter You will have received before this; I now write by Capt. Webb, just to ask if any thing can
            be done  for the Exchange of Col. Webb Prisoner as I learn on Long
            Island, I am very desirous of seeing him before I leave Philadelphia not only on Account
            of the Affection I bear him, but on Business of some Consequence to Us both, if an
            exchange cannot be effected at present, can he by no means obtain Liberty, to come out
            for a few Weeks, on his Parole? I am extremely sorry to Trouble You on the Subject, but
            I know your Freindship to both of Us, and I know not where else to apply. We are here in
            a kind of dead Calm, as to News, and very impatient for something favorable from
            NewPort. every thing that meets the least Opposition in Congress is subject to such
            delay that I really dare not hazard a Conjecture as to The Time I shall be detained
            here, I promise myself however To have the honor of waiting on You in about a Fortnight
            from This, in the meantime I am as ever Dear sir with the most sincere respect Your
            Excellencys most Obedt and Very humble Servt
          
            Silas Deane
          
        